                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                    :
JAMES BLASIC
                                    :

      v.                            :   Civil Action No. DKC 19-1291

                                    :
MARYLAND STATE DENTAL
ASSOCIATION                        :


                           MEMORANDUM OPINION

      Presently pending and ready for resolution in this Fair Labor

Standards Act (“FLSA”) case is the parties’ joint motion for

approval of settlement agreement and to dismiss.         (ECF No. 17).

The issues have been briefed, and the court now rules, no hearing

being deemed necessary.       Local Rule 105.6.     For the following

reasons, the motion will be denied without prejudice.

I.    Background

      Plaintiff filed this case on May 1, 2019 seeking $16,465.63

in unpaid overtime pay, plus liquidated damages under federal and

state law, treble damages under the Maryland Wage Payment and

Collection Law (“MWPCL”), and attorney’s fees and costs.      (ECF No.

1).   The complaint asserts that Plaintiff worked as an accountant

for Defendants from March 2016 through May 2017.           He further

contends that Defendants constituted an “enterprise,” such that he

was entitled to overtime pay for any hours worked in excess of
forty hours per week.        Plaintiff alleges violations of the FLSA,

MWPCL, and the Maryland Wage and Hour Law (“MWHL”).

        Defendants filed an answer on July 26, 2019.          (ECF No. 11).

Discovery began thereafter and was set to conclude on December 11,

2019.    (ECF no. 12).   On January 8, 2020, the parties filed a joint

motion for approval of settlement agreement and to dismiss the

case with prejudice, (ECF No. 17), which the parties also sought

to file under seal, (ECF No. 16).           The court denied the motion to

seal on January 24, 2020.       (ECF No. 18).     When the parties did not

seek to withdraw the motion, it was unsealed and is now ready for

resolution.

II.     Analysis

        A.   Request to Approve Settlement

        Because Congress enacted the FLSA to protect workers from the

poor    wages   and   long   hours   that   can   result   from   significant

inequalities in bargaining power between employers and employees,

the statute’s provisions are mandatory and, except in two narrow

circumstances, are generally not subject to bargaining, waiver, or

modification by contract or settlement.           See Brooklyn Sav. Bank v.

O’Neil, 324 U.S. 697, 706 (1945). First, the Secretary of Labor

may supervise the payment of back wages to employees, who waive

their rights to seek liquidated damages upon accepting the full

amount of the wages owed.            See 29 U.S.C. § 216(c).       Under the

second exception, a district court can approve a settlement between

                                       2
an employer and an employee who has brought a private action for

unpaid    wages   pursuant   to    Section   216(b),   provided    that   the

settlement reflects a “reasonable compromise of disputed issues”

rather than “a mere waiver of statutory rights brought about by an

employer’s   overreaching.”       Lynn’s   Food   Stores,   Inc.   v.   United

States, 679 F.2d 1350, 1354 (11th Cir. 1982).

     Although the Fourth Circuit has not directly addressed the

factors to be considered in deciding motions for approval of such

settlements, district courts in this circuit typically employ the

considerations set forth by the Eleventh Circuit in Lynn’s Food

Stores.    See, e.g., Hoffman v. First Student, Inc., No. WDQ–06–

1882, 2010 WL 1176641, at *2 (D.Md. Mar. 23, 2010); Lopez v. NTI,

LLC, 748 F.Supp.2d 471, 478 (D.Md. 2010).          Pursuant to Lynn’s Food

Stores, an FLSA settlement generally should be approved if it

reflects “a fair and reasonable resolution of a bona fide dispute

over FLSA provisions.”       Lynn’s Food, 679 F.2d at 1355.         Thus, as

a first step, the bona fides of the parties’ dispute must be

examined to determine if there are FLSA issues that are “actually

in dispute.” Lane v. Ko–Me, LLC, No. DKC–10–2261, 2011 WL 3880427,

at *2 (D.Md. Aug.31, 2011) (citing Dees v. Hydradry, Inc., 706

F.Supp.2d 1227, 1241–42 (M.D.Fla. 2010)).          Then, as a second step,

the terms of the proposed settlement agreement must be assessed

for fairness and reasonableness, which requires weighing a number

of factors, including: “(1) the extent of discovery that has taken

                                      3
place; (2) the stage of the proceedings, including the complexity,

expense and likely duration of the litigation; (3) the absence of

fraud or collusion in the settlement; (4) the experience of counsel

who have represented the plaintiffs; (5) the opinions of [ ]

counsel ...; and (6) the probability of plaintiffs’ success on the

merits     and   the    amount    of   the       settlement    in   relation    to   the

potential recovery.”          Lomascolo v. Parsons Brinckerhoff, Inc., No.

08–cv–1310,      2009    WL   3094955,       at    *10   (E.D.Va.    Sept.28,    2009)

(collective action); see also Poulin v. Gen. Dynamics Shared Res.,

Inc., No. 09–cv–00058, 2010 WL 1813497, at *1 n. 1 (W.D.Va. May 5,

2010) (applying the same factors to a settlement that involved

only individual FLSA claims).

      B.     Bona Fide Dispute

      “In deciding whether a bona fide dispute exists as to a

defendant’s liability under the FLSA, courts examine the pleadings

in the case, along with the representations and recitals in the

proposed settlement agreement.”                   Amaya v. Young & Chang, Inc.,

Civil Case No. PWG–14–749, 2014 WL 3671569, at *2 (D.Md. July 22,

2014). The pleadings, along with the parties’ joint submission

regarding settlement, establish that a bona fide dispute exists as

to Defendants’ liability under the FLSA for overtime payments.

      C.     Fairness and Reasonableness

      Upon review of the parties’ submissions and after considering

the   relevant     factors       enumerated       by   the    Lomascolo   court,     the

                                             4
Settlement appears to be a fair and reasonable compromise of the

parties’    bona    fide    dispute    as       to   the   amount     to    be    paid    to

Plaintiff.     There is no evidence that the proposed Settlement is

the product of fraud or collusion. The Settlement Agreement is the

product of negotiations between parties represented by counsel.

(ECF No. 17 ¶ 9).          The amount of the settlement slightly exceeds

the basic overtime wages sought by Plaintiff in his complaint, as

well as $25,000 in liquidated damages and $3,000 in attorney’s

fees.

        The provision of attorney’s fees, however, is not supported

by the current record. The parties state that “Plaintiff’s counsel

is to receive approximately 7% of the settlement amount reflected

in Exhibit A for fees.”          (ECF No. 17-1 ¶ 11).                Where a proposed

settlement     of    FLSA     claims    includes           a    provision        regarding

attorney’s fees, the reasonableness of the award must also “be

independently       assessed,    regardless          of    whether     there      is     any

suggestion that a ‘conflict of interest taints the amount the

wronged employee recovers under a settlement agreement.’”                          Lane v.

Ko–Me, LLC, No. 10-cv-2261-DKC, 2011 WL 3880427, at *3 (Aug. 31,

2011) (citation omitted).             It is not entirely clear from this

statement     whether       Plaintiff’s         counsel        is   being    awarded       a

contingency    fee    amount     calculated          backwards      from    the    amount

reflected in the settlement agreement, or whether Plaintiff’s

counsel’s hourly rate for the time work happened to amount to 7%

                                            5
of the award.   In either case, “[i]n assessing the reasonableness

of the fee, courts typically refer to the principles of the

traditional lodestar method as a guide, even when the attorneys

[sic] fees are based on a contingency fee.”                Hackett v. ADF

Restaurant Invs., 259 F.Supp.3d 360, 367 (D. Md. 2016) (internal

citations omitted).     Plaintiff has not provided any supplementary

information to support the conclusion that $3,000 is a reasonable

amount.

     D.     Confidentiality Clause

     The Settlement Agreement includes a confidentiality clause

regarding the terms of the agreement.           (ECF No. 17-3 ¶ 5).     “A

confidentiality clause in an FLSA settlement agreement is ‘not

permitted     without        compelling    reasons’   to    justify    the

confidentiality.”      Amaya v. Young & Change, Inc., No. PWG-14-749,

2014 WL 3671569 at *4 n.3 (D. Md. July 22, 2014) (quoting Salamone

v. Balt. Diamond Exch., Inc., No. JKB-14-1507, 2014 WL 2930788, at

*1 (D. Md. June 27, 2014)). Furthermore, in Carpenter v. Colonial

Mgmt. Grp., LP, No. JKB-12-686, 2012 WL 2992490, at *2 (D. Md.

July 19, 2012), the court declined to approve FLSA settlement

agreement    because    it     contained   a   confidentiality   provision

“without any argument to support its inclusion.”           Confidentiality

clauses “both contravene . . . the legislative purpose of the FLSA

and undermine . . . the Department of Labor’s regulatory effort to

notify employees of their FLSA rights.” Poulin v. General Dynamics

                                      6
Shared Resources, Inc., No. 3:09-cv-00058, 2010 WL 1813497, at *2

(W.D. Va. May 5, 2010) (quoting Dees v. Hydradry, Inc., 706 F.

Supp 2d. 1227, 1242 (M.D. Fla. 2010)).             In the joint motion,

parties do not address the confidentiality clause, much less

justify its inclusion.       Given the lack of any compelling reason to

find otherwise, the court holds that the confidentiality clause is

unenforceable.

III. Conclusion

     For   the   foregoing    reasons,    the   joint   motion   to   approve

settlement   agreement   and     to   dismiss   will    be   denied   without

prejudice.   A separate order will follow.



                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




                                      7
